NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                              Submitted November 1, 2021*
                               Decided November 3, 2021

                                         Before

                        DIANE S. SYKES, Chief Judge

                        FRANK H. EASTERBROOK, Circuit Judge

                        DIANE P. WOOD, Circuit Judge

No. 20-1455

TITUS HENDERSON,                                Appeal from the United States District
      Plaintiff-Appellant,                      Court for the Eastern District of
                                                Wisconsin.

       v.                                       No. 19-CV-748

EDWARD WALL, et al.,                            William E. Duffin,
    Defendants-Appellees.                       Magistrate Judge.

                                       ORDER

      Titus Henderson, a Wisconsin prisoner, sued over two dozen Department of
Corrections officials and prison staff members for various alleged violations of his

       * The appellees were not served with process and are not participating in this
appeal. We have agreed to decide the case without oral argument because the brief and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 20-1455                                                                         Page 2

constitutional rights at three facilities over two decades. See 42 U.S.C. § 1983. The
district court dismissed the suit when Henderson ignored the district court’s instruction
to file an amended complaint that provided sufficient notice of which defendants
committed which alleged acts. The dismissal was correct, and so we affirm, with a
minor modification of the judgment.

       In his first complaint, Henderson alleged that the defendants harassed, abused,
and threatened him; imposed lengthy segregation sentences based on trumped-up
disciplinary charges as punishment for filing grievances; and tampered with his
communications. He also alleged that the state’s grievance procedures were created to
provide an opportunity for prison staff to retaliate against inmates who complain about
staff misconduct. Henderson’s claims spanned many years and multiple facilities. The
complaint attributed most of the wrongful acts to a list of several named defendants,
followed by “et al.”

        The district judge who screened Henderson’s complaint dismissed it without
prejudice. See 28 U.S.C. § 1915A. The judge explained that it improperly advanced
unrelated claims against multiple defendants and made conclusory allegations. The
judge instructed Henderson to, among other things, specify who did what. Henderson
amended the complaint, and this time, a magistrate judge presiding with the parties’
consent, 28 U.S.C. § 636(c), screened it. The magistrate judge concluded that Henderson
had failed to fix the problems identified in the first screening order. He dismissed the
suit for failure to state a claim and assessed Henderson a “strike” under 28 U.S.C.
§ 1915(g). Henderson filed a motion to reconsider that the magistrate judge denied.

        On appeal, Henderson argues that the dismissal of his amended complaint was
improper. He contends that the magistrate judge erroneously faulted him for abridging
the list of culpable parties using “et al.” and failed to notify him that doing so would
result in dismissal. He adds that dismissal based on misjoinder of parties is improper,
and so the magistrate judge should have severed his complaint into multiple actions or
dropped some parties under Rule 21 of the Federal Rules of Civil Procedure.

       Henderson’s arguments are meritless. The magistrate judge did not dismiss his
claim because he used “et al.” to truncate long lists of defendants. Rather, the magistrate
judge correctly concluded that Henderson failed to state a claim because, by making
allegations about large, indeterminate groups of defendants, he deprived them all of
proper notice of what they were accused of doing. Bell Atl. Corp. v. Twombly, 550 U.S.
544, 555 (2007); Bank of America, N.A. v. Knight, 725 F.3d 815, 818 (7th Cir. 2013). And,
No. 20-1455                                                                          Page 3

contrary to Henderson’s assertions, the first screening order notified him that he needed
to clarify his allegations. Indeed, Henderson, who is an experienced litigator, has been
warned before that broad allegations against groups of defendants do not pass muster.
See Henderson v. Walker, No. 15-cv-417-jdp (W.D. Wis. May 24, 2017). Unrelated claims
against different defendants belong in different lawsuits. George v. Smith, 507 F.3d 605,
607 (7th Cir. 2007). Courts enforce that rule both to ensure manageable litigation and to
prevent prisoners from dodging filing fees and the Prison Litigation Reform Act’s three-
strikes provision. § 1915(g); George, 507 F.3d at 607. We have urged district courts to “be
alert” to this issue. Owens v. Godinez, 860 F.3d 434, 436 (7th Cir. 2017). In any event, the
complaint here left no way for the magistrate judge to carve up the disparate claims
among the many defendants, and so dismissal was proper.

        Henderson also challenges the magistrate judge’s decision to assess a strike
under § 1915(g). He argues that abridging lists of defendants is not a statutory basis for
a strike and adds that there is no evidence he intended to harass the defendants. But the
magistrate judge was correct to note a strike upon dismissing for failure to state a claim,
one of the grounds for a strike under § 1915(g). As the magistrate judge further
explained in the order denying Henderson’s motion to reconsider, a finding of intent to
harass is not required if the suit was dismissed for failure to state a claim, rather than
for being malicious. See Paul v. Marberry, 658 F.3d 702, 705 (7th Cir. 2011).

       Still, we note—though Henderson does not—that the magistrate judge should
not have included the strike in the judgment. See Hill v. Madison Cnty., Illinois, 983 F.3d
904, 906 (7th Cir. 2020). It was appropriate to note the strike in the order, but because
the question was not whether Henderson had accumulated a third strike, the final
determination rests with a future court. Id.

       Henderson has earned an additional strike for this appeal, in which he presented
no well-grounded argument that he stated a claim for relief. He risks sanctions from
this court if he files similar appeals in the future.

      We modify the judgment to remove the language about the strike, and as so
modified, the judgment is AFFIRMED.